Citation Nr: 1703127	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to August 1979.  He died in January 2014.  The appellant is the Veteran's surviving spouse and has been substituted as the appellant in this appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for hypertension.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009. 

In April 2012, the Board denied other claims for which an appeal had been perfected and remanded the claim for service connection hypertension for further development and for issuance of a supplemental SOC (SSOC).  The appeal  was returned to the Board without the claim being readjudicated.  In November 2014, the Board again remanded the remaining claim on appeal, and directed the agency of original jurisdiction (AOJ) to issue an SSOC.  In June 1015, the AOJ issued an SSOC, continuing to deny service connection for hypertension.  . In September 2015, the Board again remanded the remaining claim for additional evidentiary development.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.

REMAND

Although the Board regrets further delay, unfortunately, the claim on appeal must again be remanded for further development.

In the September 2015 Remand, the Board directed the AOJ to request that the appellant provide private treatment records and nursing home records dated since 1996, or authorization for VA to obtain such records..  The Board further instructed that, if such records indicate that the Veteran had a hypertension at any time pertinent to the filing of his claim for service connection in April 2008, the AOJ should obtain a medical opinion addressing whether such hypertension was caused by or related to his active duty service.

The Board notes that, in July 2015, prior to the September 2015 Board remand, the appellant submitted a letter indicating that she had changed her address.  She further requested that the VA update her address.  However, the record indicates that the address listed in the appellant's VBMS profile, as well as in all correspondence since July 2015, is the appellant's previous address.  Further, the VBMS file shows that a letter sent to the Veteran's previous address in March 2016 has been returned as undeliverable.  As the appellant is pro se, it is entirely possible that the appellant has not received any correspondence from the VA since July 2015, including the Board remand, the October 2015 letter requesting additional private treatment records, and the November 2015 SSOC. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, however, the Board is unable to find that the  AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999). 

Consequently, on remand, the AOJ must verify the appellant's current address (as reported in the July 2015 letter) through the appellant herself.  All efforts made to verify the appellant's current address must be thoroughly documented.  Once verified, the AOJ must mail to the appellant's current address copies of the September 2015 Board decision, the October 2015 development letter, and the November 2015 SSOC.  The AOJ should then send the appellant an new letter requesting that she  provide private treatment records and nursing home records, or authorization for VA to obtain such records, dated since 1996.  In this letter, the AOJ should explain that the appellant has a full one-year period for response. See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, if warranted, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2016).  If such records indicate that the Veteran had a hypertension at any time pertinent to the filing of his claim for service connection in April 2008, the AOJ should obtain a medical opinion as to whether such hypertension was caused by or related to his active duty service.  In this regard, the Board notes that January 1997 VA treatment records include a notation to the effect that the Veteran's past medical record was "significant for hypertension ... secondary to trauma during Vietnam War."  However, no rationale for such statement was provided.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) . See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Verify the appellant's current mailing address, by contacting the appellant, by telephone and/or mail.  If contacted through mail, send correspondence to the address identified by the appellant in the July 2015 letter, contained in the VBMS  file.  All efforts to verify the appellant's address must be thoroughly documented. 

2.  Once the appellant's current and correct address is identified and verified, re-mail to the appellant, at her verified current address,copies of the September 2015 Board remand, the October 2015 development letter, and the November 2015 SSOC. 

3.  Send to the appellant a letter requesting that she furnish, or furnish appropriate authorization for VA to obtain, any outstanding, pertinent medical records-in particular, treatment records for the Veteran dated between 2001 and 2012, to include from the North Carolina State Veterans Nursing Home and any other nursing home or facility at which the Veteran resided prior to his death.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, determine whether the Veteran had a diagnosis of hypertension at any point shortly prior to or at the time he filed his claim for service connection in April 2008. or during the pendency of such claim.  If the Veteran had such a diagnosis, obtain a medical opinion, from an appropriate VA physician, as detailed below.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the medical opinion.

Based on review of the claims file, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) was otherwise medically related to service.

In proffering the requested opinion, the physician must  consider and discuss all pertinent and other objective evidence-to particularly include treatment records indicating that a number of the Veteran's blood pressure readings in 1976 and 1979 revealed diastolic blood pressure of 90 or greater-and all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall,  11 Vet. App. at 271.  

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that was added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the appellant a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

